Citation Nr: 1509222	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-04-259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for orthopedic residuals of degenerative disc disease of the lumbar spine. 

2.  Entitlement to a separate compensable rating for right lower extremity radiculopathy. 

3.  Entitlement to a separate compensable rating for left lower extremity radiculopathy. 

4.  Entitlement to an increased rating in excess of 10 percent for right foot hallux valgus. 

5.  Entitlement to an increased rating in excess of 10 percent for left foot hallux valgus.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967 and from April 1973 to September 1991. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied entitlement to increased ratings for lumbar spine, bilateral feet, and left ear hearing loss disabilities, denied service connection for bilateral lower extremity radiculopathy, and found that new and material evidence was not submitted with respect to the claim for service connection for right ear hearing loss.

The Veteran testified during a hearing at the RO before the undersigned in December 2011.  A transcript of the hearing is of record. 

In a May 2012 decision, the Board reopened the Veteran's previously denied claim for service connection for right ear hearing loss and remanded the reopened claim, and his claim for a compensable rating for left ear hearing loss to the Agency of Original Jurisdiction (AOJ) for further development.  The Board also denied a rating in excess of 20 percent prior to February 3, 2010 for the orthopedic residuals of his lumbar spine disability, and granted a 40 percent rating from that date for the back disability; granted 10 percent ratings for right and left lower extremity radiculopathy; and denied ratings in excess of 10 percent for the Veteran's right and left foot hallux valgus disabilities.

In a March 2013 rating decision, the AOJ granted service connection for right ear hearing loss, and assigned a noncompensable disability rating for bilateral hearing loss, effective October 1, 1991.

In a September 2013 Joint Motion for Remand, the appellant and VA General Counsel moved the United States Court of Appeals for Veterans Claims (Court) to vacate that part of the Board's May 2012 decision that denied a rating in excess of 20 percent prior to February 3, 2010 for the orthopedic residuals of lumbar spine disability and granted a 40 percent rating from that date for the back disability; granted 10 percent ratings for right and left lower extremity radiculopathy; and denied ratings in excess of 10 percent for right and left foot hallux valgus.

The Joint Motion was premised on a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  Pursuant to the settlement agreement, the Board's May 2012 decision was identified by use of search terms as being affected by an invalidated rule relating to the duties of the Veterans Law Judge who conducted the December 2011 Board hearing.  

Following the Joint Motion and Court Order, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran responded in October 2013, asking that the Board proceed to immediately readjudicate his case. He did not respond to the Board's December 2013 letter offering him the opportunity to testify at a new hearing before a Veterans Law Judge and receive a new decision. The Board finds that all requirements were met regarding the Veteran's hearing request.

In April 2014, the Board remanded the Veteran's case to the AOJ for procedural development.


FINDINGS OF FACT

1.  Prior to February 3, 2010, the orthopedic manifestations of the Veteran's lumbar spine disability consisted of limitation of forward flexion to more than 30 but not greater than 60 degrees and a combined range of motion greater than 120 degrees without muscle spasm, guarding, unfavorable ankylosis of the entire thoracolumbar spine, or doctor prescribed bedrest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.

2.  Beginning February 3, 2010, the orthopedic manifestations of the Veteran's lumbar spine disability consisted of forward flexion limited to 35-40 degrees and flare-ups of pain and muscle spasms, which produced even greater functional limitation; there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bedrest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.

3.  From November 7, 2007 to February 25, 2010 the Veteran had right lower extremity radiculopathy due to the lumbar spine disability that was productive of moderate incomplete paralysis of the sciatic nerve.

4.  Since February 26, 2010, the Veteran has had no more than mild incomplete paralysis of the right sciatic nerve.

5.  From November 7, 2007 to February 25, 2010 the Veteran had left lower extremity radiculopathy due to the lumbar spine disability that was productive of moderate incomplete paralysis of the sciatic nerve.

6.  Since February 26, 2010, the Veteran has had no more than mild incomplete paralysis of the left sciatic nerve.

7.  Hallux valgus of the right foot is currently assigned the maximum disability rating authorized under Diagnostic Code 5280 and has not resulted in a moderately severe or severe foot injury or to a disability equivalent to the loss of the foot. 

8.  Hallux valgus of the left foot is currently assigned the maximum disability rating authorized under Diagnostic Code 5280 and has not resulted in a moderately severe or severe foot injury or to a disability equivalent to the loss of the foot

9.  The Veteran has had Level I hearing loss in both ears since the effective date of service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  Prior to February 3, 2010, the criteria for a rating in excess of 20 percent for the orthopedic residuals of the Veteran's lumbar spine disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2014).

2.  Beginning February 3, 2010, the criteria for a rating of 40 percent, but no higher, for the orthopedic residuals of the Veteran's lumbar spine disability were met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243.

3.  The criteria for a separate disability rating of 20 percent, for right lower extremity radiculopathy were met from November 7, 2007 to February 25, 2010; and for a 10 percent rating, effective February 26, 2010 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a separate disability rating of 20 percent, for left lower extremity radiculopathy were met from November 7, 2007 to February 25, 2010; and for a 10 percent rating since February 26, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520.

5.  The criteria for an increased rating in excess of 10 percent for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2014).

6.  The criteria for an increased rating in excess of 10 percent for hallux valgus of the left foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280.

7.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (1991 & 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  Pub.L. 112-154, §§ 504(a)(1)-(2) (to be codified at 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for bilateral hearing loss arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

As to the remaining claims on appeal, adequate VCAA notice in an increased rating claim requires that the claimant be told that, to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In December 2008, January 2008, and April and November 2009 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the April and November 2009 letters, the Veteran was informed of how VA determines disability ratings and effective dates, and was given the notice required by the surviving portions of Vazquez-Flores.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examinations in May 2009 and July 2012 (regarding left ear and bilateral hearing loss, respectively); July 2008, February 2010, and June 2013 (regarding lumbar spine and lower extremity radiculopathy); and July 2010 and June 2013 (regarding his foot disabilities).  The examination reports are of record.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran's May 2009 and July 2012 audiology examinations include such a description, noting his reports of difficulty hearing conversational speech that impacted his usual occupational and daily activities.

There was substantial compliance with the Board's April 2014 remand that directed the AOJ to issue a supplemental statement of the case (SSOC) that reflected a review of all the evidence considered since the February and March 2011 SSOCs.  The SSOC issued in September 2014 reflects review of evidence received since the 2011 SSOCs, although several of the issues were mischaracterized.

The July 2008, May 2009, February and July 2010, July 2012, and June 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  

There is no indication that the Veteran's claimed disabilities have worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

The United States Court of Appeals for Veterans Claims (court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the claims.  There was a discussion of possible evidence that could substantiate the claims.  The Veteran's testimony demonstrated an actual understanding that his disabilities were rated on the basis of symptoms and the severity of his disabilities.  He was asked questions about the impact of the disabilities on employment.  The RO or AOJ has sent the Veteran numerous decisions, letters, SSOCs, and a statement of the case that explained why it had not assigned higher ratings.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

As explained in the Introduction to this decision, there was substantial compliance with the Joint Motion in that the Veteran was afforded the opportunity for a new hearing, and he is receiving a new decision.  There was also compliance with the Board's remand inasmuch as a supplemental statement of the case was issued to consider evidence received since the last supplemental statement of the case.

The Board has also considered the Veteran's appellate brief filed at the Court with regard to his appeal of the Board's 2012 decision.  The Brief presented argument only as to the issues of entitlement to higher ratings for right and left lower extremity radiculopathy; and noted that those were the only issues present on appeal.

II. Factual Background and Legal Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

A. Orthopedic Manifestations of Lumbar Spine Disability

In April 2005, an increased rating of 20 percent was granted for the Veteran's lumbar spine disability.  He filed his current claim for an increased rating in November 2007.  Therefore, the relevant focus for adjudicating his claim is the period beginning November 2006, one year prior to the claim for increase.  See Hart v. Mansfield, 21 Vet. App. at 505; cf 38 C.F.R. § 3.156(b) (2014). 

The Veteran's lumbar spine disability was evaluated as 20 percent disabling during this period under Diagnostic Code 5237 for lumbar spine strain and the General Rating Formula for Diseases and Injuries of the Spine. 

Under this formula, a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

1. Prior to February 3, 2010

The Veteran is entitled to an increased evaluation during this period on three bases: limitation of flexion to 30 degrees or less (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. at 204 -07 and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during the past twelve months. 

In a July 2008 VA examination, forward flexion of the Veteran's lumbar spine was to 60 degrees, with pain increasing at the end.  There was no additional loss of motion on repetitive or resistive use of the joint and the recorded ranges included all additional loss of motion due to functional factors such as pain.  The examination revealed no objective abnormalities such as spasm, atrophy, guarding, or weakness. While the Veteran reported flare-ups following prolonged walking, standing, and sitting in one position, when asked about the extent of additional limitation of motion or other functional impairment during a flare-up, he stated that he only needed to limit the amount of time on his feet during a flare-up, rest, and take pain medication.  He did not report any additional loss of range of motion or other functional impairments. 

The claims file does not contain any evidence of any periods of doctor-prescribed bedrest, nor did the Veteran report any such incapacitating episodes over this period on appeal.  Thus, there has been no showing of incapacitating episodes.  Moreover, the VA examiner found no evidence of ankylosis and the record does not demonstrate the Veteran's inability to move his lumbar and thoracic spine to at least 10 degrees at any time during this period.  Therefore, there is no evidence of ankylosis. 

Medical records during this time demonstrate continued treatment for thoracolumbar spine pain but do not reflect any additional loss of range of motion approximating 30 degrees or less of flexion.  A January 2008 letter from one private physician describes the Veteran's back disability as moderate and, in an October 2009 treatment note, a second private physician described moderately reduced lumbar spine range of motion.  They did not report the specific ranges of motion, but their reports are consistent with the specific measurements noted in the 2008 VA examination.  It is unlikely that the private physician would have described the limitation of motion as "moderate" if the Veteran exhibited limitation of motion approximating 30 degrees, since such limitation would have entailed a loss of two-thirds of the normal range of flexion.  This evidence further supports the finding that the Veteran was capable of flexion greater than 30 degrees throughout this period on appeal. 

Therefore, a disability rating in excess of 20 percent for the orthopedic residuals of the Veteran's lumbar spine disability is not warranted prior to February 3, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

2. Since February 3, 2010

Upon VA examination on February 3, 2010, forward flexion of the Veteran's lumbar spine was possible to 40 degrees.  However, he reported weekly, severe flare-ups of pain that lasted one to two days.  The examiner did not discuss whether there was an additional functional limitation during such flare-ups.  In addition, the Veteran reported fatigue, weakness, stiffness, spasms, and pain.  The examiner noted that there was objective evidence of pain on active range of motion, but did not discuss whether there was additional limitation due to such functional factors. 

During the Board hearing, the Veteran testified to the severity of his lumbar spine disability during such flare-ups that, he stated, caused excruciating pain and caused him to miss a significant amount of work. 

A February 2013 VA mental disorders examination report indicates that the Veteran was a mail handler who worked five to six days a week and drove over sixty miles each way.  He worried about losing his job because of pain.  It was noted that the Veteran was unable to stand in one place long and was only able to take Ibuprofen for pain relief at work that helped him function but did not alleviate pain.  His pain impacted his entire life.  He knew he had to deal with the pain but got angry, frustrated, and depressed.

A June 2013 VA examination report includes the Veteran's complaint of worsening back pain that occasionally radiated to his thighs, that he rated as an 8 out of 10 on a pain scale.  He had increased pain with prolonged sitting or standing in an uncomfortable chair that was decreased with Ibuprofen and lying down.  The Veteran denied having flare-ups.

Range of motion of the Veteran's lumbar spine was forward flexion to 35 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, with no additional limitation of motion after repetition.  Functional loss after repetitive use was evident with less mobility than usual, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was guarding or spasm present that did not result in abnormal gait or spinal contour.

The Veteran had tenderness over the mid spine but no muscle atrophy or ankylosis reported.  The examiner noted that there was objective evidence of pain on active range of motion, and commented that the Veteran was able to undress and dress himself independently as observed in the exam room.  The Veteran's estimated forward bending while sitting in a chair was observed to be 60 degrees.  The Veteran had IVDS with no incapacitating episodes in the last twelve months.  He used a back brace almost daily and a cane.

The examiner observed that the Veteran's back disability impacted his ability to work.  It was noted that the Veteran was unable to identify missed days from work but stated that he missed a total of about 50 days in the last 12 months of work due to a combination of neck, back, and foot conditions.  The examiner noted that the Veteran was functional regarding his back condition if accommodated with light sedentary work that allowed frequent changing of positions.

Given the fact that forward flexion was only possible to 35-40 degrees before the occurrence of flare-ups and without consideration of additional functional factors such as pain and weakness, the Board finds that the impairment from the Veteran's lumbar spine disability more nearly approximated a 40 percent disability rating beginning February 3, 2010. 

The February 2010 VA examiner specifically found that there was no ankylosis of the thoracolumbar spine and both the February 2010 and June 2013 found no incapacitating episodes due to the lumbar spine disability.  Treatment records are negative for, and the Veteran has not reported, any doctor-prescribed bedrest. 

The private physician who provided the October 2009 report, again reported moderate limitation of motion on evaluation later in February 2010 but, again, did not provide specific findings.  The VA examinations are more specific and, hence, more probative. 

Therefore, resolving reasonable doubt in the Veteran's favor, a 40 percent rating for the orthopedic residuals of his lumbar spine disability, but no more, is warranted beginning February 3, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

B. Right and Left Lower Extremity Radiculopathy

Throughout the appeal period, the Veteran has reported intermittent neurologic symptoms in his lower extremities.

In a November 2007 letter, the Veteran's treating private physician stated that the Veteran carried the diagnosis of low back pain with radiculopathy.  A physical therapy note from this period notes left sided weakness with decreased sensory response to light touch.  The Veteran's appellate brief points out that there was also a report of limitation of motion; but as discussed above limitation of motion, although its extent and affected joints were not specified.

In a December 2007 letter, a physical therapist stated that the Veteran received treatment for low back pain that radiated down his left leg.  The physical therapist strongly suspected that the Veteran's lower extremity pain was referred from his lumbar spine. 

I a December 2007, evaluation at a private facility, it was reported that the Veteran had had varying radicular symptoms since 1985.  On the evaluation the Veteran had slightly positive straight leg raising on the right but negative testing on the left.  There were no sensory deficits; but the left Achilles reflex was absent on the left and diminished at the knee.

During a June 2008 VA neurosurgery consultation, the Veteran reported pain in his left lower extremity and that his left leg sometimes went to sleep.  The examiner found normal functioning upon sensory and motor testing.  The impression was chronic lumbar spondylosis, degenerative disc disease, associated chronic low back pain, and a normal neurologic examination. 

During the July 2008 VA examination, the Veteran reported that lumbar pain radiated into his left leg.  Sensory and motor functioning was found to be within normal limits. 

In an October 2009 private treatment record, the Veteran was reported to have significant irritability with palpation in the sciatic notch on the left and a number of positive active and latent trigger points located throughout the lumbar region. Provocative testing such as straight leg raising, cross straight leg raising, reverse straight leg raising, piriformis, and Fabres maneuvers, all caused local lumbar pain as well as a strong sciatic component on the right and left sides at about 25-30 degrees.  While the physician stated that there did not appear to be a compressive radiculopathy affecting either lower extremity at that time, sciatica of the right lower extremity was diagnosed.  From November 2009 to January 2010, the Veteran underwent lumbar facet injections. 

During the February 2010 VA examination, the Veteran reported numbness, paresthesias, and leg or foot weakness.  The examiner found decreased motor strength in bilateral hip flexion and extension, bilateral knee flexion, and left great toe extension.  There was also decreased pain sensation following pinprick testing on the left lower extremity. 

A private treatment record dated later in February 2010 notes that the Veteran continued to deny numbness, tingling, paresthesias, or weakness in either extremity. 

The appellate brief has pointed out that the Veteran complained of pain in both calves on VA examination in May 2010.  Although the brief contends that there were findings of foot weakness and paresthesia, these were only noted in the history section of the examination.  The examination itself included no findings referable to the low back or lower extremities.

The June 2013 VA examiner noted the Veteran's complaint of low back pain that occasionally radiated to his thighs.  Sensation to pinprick and vibration was normal in both lower extremities and the examiner found no clinical symptoms of radiculopathy on examination. 

Nevertheless, the claims file indicates the presence of bilateral lower extremity radiculopathy, at least on an intermittent basis.  The disability is most properly rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for impairment of the sciatic nerve; because that could has the potential to yield the highest rating and encompasses disability in the entire lower extremity. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's symptoms have been intermittent and, at times, nonexistent.  During the December 2011 Board hearing, he stated that he had pain and numbness in his lower extremities from time to time.  The pain lasted maybe 30 seconds to a minute. He indicated that there were no other related symptoms than the intermittent pain and numbness. 

The examination in February 2010, found only minimal decrease in motor functioning in the hips, knees, and left great toe (4/5) as well as minimally decreased pain sensation following pinprick testing on the left lower extremity.  There was normal muscle tone and reflexes with no atrophy, or other loss of sensation.  The June 2013 examiner found no clinical symptoms of radiculopathy on examination. 

The February 2010 VA examiner reported that the disability did not interfere with daily activities. Although the Veteran reported that he had lost six weeks of work due to back pain, he reported on a contemporaneous examination for his foot disabilities that he had lost this work due to foot disabilities and medical appointments.  The record shows that he has been able to maintain his current full time employment as a postal employee.  Given his contradictory reports, as to the reasons for his work absences, the time lost from work cannot be construed as evidence of more than mild sciatic nerve disability.  Similarly, the Veteran reported that he missed as much as sixty days a year of work due to his back disability, but that he had not sought treatment for the disability in over a year, despite frequent visits to a VA medical center.  It does not seem credible that the Veteran would have missed two months of work without seeking any treatment or evaluation.

As the appellate brief points out the Veteran did report, by way of history, episodes of excruciating pain earlier in the appeal; but during the course of the appeal he has generally reported intermittent or non-existent symptoms.  It does appear; however, that prior to the private evaluation on February 26, 2010; he was experiencing pain, diminished or absent reflexes and mildly decreased strength that would approximate the criteria for a moderate rating.  

Accordingly, a moderate rating and a 20 percent rating is awarded for each lower extremity during the period from November 7, 2007 to February 25, 2010.  The rating criteria do not define the terms "moderate" "moderately severe" or "severe" as used in Diagnostic Code 8520.  These are ultimately subjective terms, and the Veteran did have absent reflexes decreased sensation and strength and varying levels of pain prior to February 25, 2010; but examiners found no more than moderate impacts from the disability and the weakness was characterized as mild.  The record does not show other indications of more than moderate disability.  The evidence is thus against a higher rating during this period.  

For the period beginning February 25, 2010; there have been no findings of radiculopathy on private or VA examination.  The Veteran's subjective reports of occasional symptoms show no more than a mild disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

C. Right and Left Foot Hallux Valgus

In November 1991, service connection for bilateral hallux valgus was granted, with a 10 percent disability rating assigned to each foot.  The Veteran filed his current claim for an increased rating in December 2007.  Therefore, the relevant focus for adjudicating his claim is the period beginning December 2006, one year prior to the claim for increase.  See Hart v. Mansfield, 21 Vet. App. at 505; cf. 38 C.F.R. § 3.156(b).

The Veteran's service-connected hallux valgus of the right and left feet are separately rated as 10 percent disabling, the maximum allowable evaluation under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  He seeks an increased rating in excess of 10 percent for each foot.

The Rating Schedule provides a disability rating in excess of 10 percent for the feet for the following disabilities: severe flat feet or pes planus; claw foot or pes cavus; malunion or nonunion of the tarsal or metatarsal bones; at least a moderate foot injury; or actual loss of the use of the foot. 

The Board finds that the evidence of record is against increased ratings in excess of 10 percent for service-connected hallux valgus of the right and left feet.

VA and private treatment records from this period demonstrate the Veteran's continued treatment for, and debridement of, painful calluses as well as the use of orthotics. 

Private treatment records created following a July 2009 right foot bunionectomy reveal that the surgery went well, the Veteran's foot healed well without complication, and he returned to work within about three weeks. 

Upon VA examination in July 2010, the Veteran reported pain, stiffness, weakness, and lack of endurance, bilaterally, while standing and walking.  There was no evidence of heat, redness, swelling, fatigability, or other symptoms bilaterally and there were no reported flare-ups.  He was able to stand for 15 to 30 minutes, was able to walk more than one-quarter of a mile but less than one mile, and did not use assistive devices. 

The examiner noted that a June 2007 X-ray revealed hallux valgus deformity of the left foot and bunionectomy of the right foot as well as bilateral pes planus deformity. The examiner stated that the findings were identical to those from a December 2004 VA examination.  The examiner diagnosed mild right hallux valgus with plantar keratosis and left hallux valgus with plantar keratosis.  Regarding the effects on the Veteran's daily activities, the only activities impacted were chores, shopping, exercise, and traveling and the impact was mild.  The Veteran reported significant effects with work due to his bilateral foot pain. 

During his December 2011 Board hearing, the Veteran reported that the only symptom associated with his bilateral foot disability was pain, that was relieved with rest, pain medication, and soaking them in warm Epsom salt at the end of the day. 

At the June 2013 VA examination, the Veteran reported seeing a foot doctor about twice a year with his last visit approximately six or seven months earlier.  He was treated with some skin debridement at the right 4th and 5th interdigital space.  The Veteran reported that his feet were better, since he was no longer working standing on his feet on concrete.  He denied any foot pain or skin problems on his feet and still had a cold sense in both feet, but no pain.  The Veteran gave a history of right foot surgery about three years earlier, with excision of a callous that helped his foot pain.

The examiner noted review of a July 2007 podiatry consult that found hyperkeratotic tissue with hypopigmentation under the metatarsal heads of both feet and included an impression of callous of both feet.

The examiner found no evidence of a weak bilateral foot.   The Veteran had scars from his 2010 right resection on the metatarsal head, that were not painful, unstable or more than 6 square centimeters.  He had right and left foot hallux valgus deformities of 28 degrees.  There was no tenderness over the first metatarsal joints, bilaterally, and his left bunion was not painful.  He wore Dr. Scholl's inserts in his dress shoes only and used those shoes four to five days a week.  

The examiner reported that the Veteran's foot disability impacted his ability to work.  The Veteran was unable to identify missed work days solely due to the foot conditions but said he missed a total of about 50 days in the last 12 months due to a combination of back, neck, and foot problems.  The examiner found that the Veteran was able to function with his foot disabilities if he worked in a light sedentary job.

The Board has considered whether a greater disability rating would be appropriate under alternative diagnostic code provisions.  However, while the Veteran has current pes planus, service connection is not in effect for the disability that has not been found to be connected to bilateral hallux valgus.  The claims file does not demonstrate a diagnosis of, or treatment for, claw foot or malunion or nonunion of the tarsal or metatarsal bones. 

Additionally, because Diagnostic Code 5280 is not based on limitation of motion and the Veteran is receiving the maximum schedular rating available to each foot under Diagnostic Code 5280, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston v. Brown, 10 Vet. App. 80, 84-85 (citing 38 C.F.R. § 4.40).

The only other rating code that might potentially be applicable would be Diagnostic Code 5284, for foot injuries, other.  Under this code, a 20 percent rating requires a moderately severe disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  However, in the instant case, the Veteran's foot disabilities have been found by VA examiners to cause mild to no impairment in his daily activities.  As noted earlier, the Veteran reported that he lost six weeks of work due to his foot disabilities and medical appointments but, on other occasions, reported that the loss of work was due to the effects of his back disability (or a combination of his neck, back, and foot disabilities).  Because of the contradictions, the report is not deemed to be credible evidence of the severity of the service-connected foot disabilities. 

The credible evidence shows no more than mild impairment of the Veteran's right and left feet.  Accordingly, a higher 20 percent rating for moderately severe impairment of either foot is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The Board has also considered whether the Veteran is entitled to a higher rating of 40 percent under Diagnostic Code 5284, for loss of use of the foot.  In this regard, the Board notes that the Veteran has not reported, and the evidence does not show, that he has completely lost all functional use of his feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  He is able to ambulate without assistive devices.  While, according to his hearing testimony, he was employed in a job that required him to stand for 8 or 9 hours per day (albeit with frequent absences), his job no longer requires that he stand on his feet on concrete (according to the June 2013 VA examiner).  In addition, the mild findings on examination are not consistent with a finding that there is loss of use of either foot.  See 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5167 (2014).

The Veteran reported bilateral foot weakness and lack of endurance bilaterally while standing and walking.  Although he is competent to report such symptoms, these were not demonstrated in the clinical record, and his reports must be weighed against the objective evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The July 2010 and June 2013 VA examiners specifically noted that there was no evidence of swelling, instability, or weakness, bilaterally. 

Accordingly, the Board finds that a rating in excess of 10 percent for right or left foot hallux valgus is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

D. Bilateral Hearing Loss

In the March 2013 rating decision, the AOJ granted service connection for right ear hearing loss and assigned a noncompensable disability evaluation for bilateral hearing loss, effective October 1, 1991.  Thus, the relevant focus for adjudicating his claim is the period beginning October 1, 1991, the day after the Veteran's discharge from active duty.  See Fenderson, supra.  See also Hart v. Mansfield, 21 Vet. App. at 505; cf 38 C.F.R. § 3.156(b) (2014).

The criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4.87.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100. 

VA revised the criteria for evaluation of hearing impairment, effective on June 10, 1999.  See 64 Fed. Reg. 25202 (May 11, 1999).  The pertinent regulations were not intended to make any substantive changes, but to add certain provisions that were already the practice of VA.  See 64 Fed. Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  The frequencies used for the evaluation of hearing loss, the percentage of speech discrimination used for the evaluation of hearing loss, and the tables used to determine the level of hearing impairment and the disability evaluation of each level of hearing impairment were not changed. 

However, the revised criteria added a special provision for evaluating exceptional patterns of hearing impairment.  "Unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The hearing examinations noted below show that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Facts

When examined for retirement from active service, in May 1991, pure tone thresholds, in decibels (dB), were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
10
15
20
LEFT

40
15
25
35

The Veteran averaged a 19 dB loss for the right ear and a 29 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  

The Veteran submitted a private audiogram performed in September 2008 that did not include results in pure tone thresholds.

The Veteran was evaluated in the VA outpatient audiology clinic in January 2009.  Pure tone thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

50
40
40
45
LEFT

55
40
45
50

The Veteran averaged a 44 dB loss for the right ear and a 49 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 96 percent in his right ear and 100 percent in his left ear.  This equates to a Level I hearing loss in each ear.  38 C.F.R. §§ 4.85, 4.86(a).  

On VA audiological examination in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
35
40
50
LEFT

50
40
40
35

The Veteran averaged a 43 dB loss for the right ear and a 41 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 94 percent in each ear.  This equates to a Level I hearing loss in each ear.  38 C.F.R. §§ 4.85, 4.86(a).  

The examiner reported that the effect of the Veteran's hearing loss on his usual occupational and daily activities was that, without amplification, he would be expected to have difficulty earing in less than ideal environments.

On VA audiological examination in July 2012, pure tone thresholds, in decibels (dB), were as follows:







HERTZ




1000
2000
3000
4000
RIGHT

60
45
45
55
LEFT

65
50
50
55

The Veteran averaged a 51 dB loss for the right ear and a 55 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 100 percent in the right ear and 96 percent in the left ear.  This equates to a Level I hearing loss in each ear.  38 C.F.R. §§ 4.85, 4.86(a).  

The examiner commented that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work.  The Veteran had difficulty understanding conversational speech, including with his spouse, others, on the television, and listening to the television.


Analysis

The results of the audiometric testing described above when applied to the tables in 38 C.F.R. § 4.85 show that the Veteran has had Level I hearing in both ears throughout the period since the effective date of service connection.  There is no evidence that would warrant a compensable schedular rating for bilateral hearing loss. 

Thus, the evidence is against a finding that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for an initial compensable rating.

The evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) initial rating for the service-connected bilateral hearing loss.  38 U.S.C.A. § 5107(b).

Extraschedular Considerations

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected lumbar spine, lower extremity radiculopathy, bilateral foot, and hearing loss disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the rating criteria contemplate the impairment due to the Veteran's disabilities.  The residuals of his lumbar spine disability are manifested by symptoms such as localized and radiating pain and decreased range of motion.  His bilateral hallux valgus disability is manifested by pain and callous formation.  His bilateral hearing loss is manifested by decreased hearing acuity. These manifestations are contemplated in the relevant rating criteria.  Hence, referral for extraschedular consideration is not warranted. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran told the June 2013 VA examiner that he lost a total of about 50 days in the last 12 months due to a combination of neck, back, and foot disabilities, but was unable to identify the days missed due to the specific disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Finally, in view of the holdings in Fenderson and Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected lumbar spine, lower extremity radiculopathy, bilateral foot, and hearing loss disabilities.  Except as provided in this decision; the Board has not found that staged ratings are otherwise warranted. 

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran had been consistently employed as a mail handler with the United States Postal Service.  Although he had reportedly been placed on probation for excessive absences, his testimony indicates that he was not in danger or termination.  The Veteran told the June 2013 VA examiner that he missed a total of 50 days in the last 12 months due to a combination of neck, back, and feet problems but was unable to identify the missed work days due to foot and back conditions. 

In an October 2013 rating decision, the RO denied entitlement to a TDIU.  The Veteran has not appealed this determination.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.  That decision did award a 100 percent rating for COPD and special monthly compensation on account of being housebound, effective May 30, 2013.  There is no evidence of unemployability prior to that date.


























							(CONTINUED ON NEXT PAGE)
ORDER

Prior to February 3, 2010, an increased rating in excess of 20 percent for the orthopedic residuals of the lumbar spine disability is denied. 

Beginning February 3, 2010, an increased rating of 40 percent, but no more, for the orthopedic residuals of the lumbar spine disability is granted. 

A separate 20 percent disability rating for right lower extremity radiculopathy is granted from November 7, 2007 to February 25, 2010. 

A separate 10 percent disability rating for right lower extremity radiculopathy is granted from November 7, 2007 to February 25, 2010.

A separate 10 percent disability rating for right lower extremity radiculopathy is granted, effective February 26, 2010. 

A separate 10 percent disability rating for left lower extremity radiculopathy is granted, effective February 26, 2010.

An increased disability rating in excess of 10 percent for right foot hallux valgus is denied. 

An increased disability rating in excess of 10 percent for left foot hallux valgus is denied.

An initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


